Citation Nr: 0823203	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  95-16 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD) prior to 
November 27, 2007.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD since November 27, 2007.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from August 1972 to June 1977.  In a January 
1983 administrative decision, VA accepted the period from 
August 1972 to August 1976 as being under honorable 
conditions; from August 1976 to June 1977 is considered to be 
under dishonorable conditions.

This matter ultimately comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned a 30 percent evaluation effective from 
January 28, 1997.  In April 2004 and August 2005, the Board 
remanded the claim to the RO for further evidentiary 
development.  Following completion of that development, the 
Board in October 2005 denied entitlement to an initial rating 
in excess of 30 percent for PTSD.

The claim was then returned to the Board of Veterans' Appeals 
through an August 2007 Order by the Court of Appeals for 
Veterans Claims (the Court) based on a joint motion for 
remand.  The Board again remanded the claim to the RO for 
development pursuant to the Court's Order, and in a December 
2007 rating decision, the RO granted an increased evaluation 
of 50 percent for PTSD effective November 27, 2007.  The 
claim has now been returned to the Board for further 
appellate consideration.

The Board notes that the veteran twice testified before a 
Veterans Law Judge in Washington, DC, regarding his appeal, 
in August 2000 and August 2003.  The Judge who took that 
testimony has since retired and is not available to 
participate in the adjudication of the claim.  The veteran 
was notified of these circumstances in March 2008 
correspondence and offered another opportunity to testify 
before a Veterans Law Judge.  He declined and expressed his 
desire that the Board proceed with adjudication on the 
evidence of record.

In August 2005, the Board referred the issue of entitlement 
to a total rating based on individual unemployability (TDIU) 
back to the RO for appropriate action, as the veteran and his 
representative had specifically raised the claim.  As no 
action has yet been taken on this claim, the issue is again 
referred to the RO.  The Board also notes that possible 
entitlement to an extraschedular evaluation for PTSD has been 
raised by the veteran; as TDIU is a form of extraschedular 
evaluation, these issues are considered inextricably 
intertwined.


FINDINGS OF FACT

1. Prior to September 16, 2002, PTSD was manifested by 
occasional decrease in work efficiency an intermittent 
periods of inability to perform tasks, with generally 
satisfactory function, due to symptoms such as depression, 
anxiety, suspiciousness, and chronic sleep impairment.

2.  From September 16, 2002 forward, PTSD has been manifested 
by occupational and social impairment with reduced 
reliability and productivity due to disturbances of mood and 
motivation, difficulty in establishing and maintaining 
effective work and personal relationships, paranoia, 
depression, anxiety, irritability, nightmares and intrusive 
thoughts, and sleep disturbances.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation in 
excess of 30 percent for PTSD prior to September 16, 2002, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, 
Diagnostic Code 9411 (2007). 

2.  The criteria for assignment of an initial evaluation in 
excess of 50 percent for PTSD, but no higher, since September 
16, 2002, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA also has a duty to assist the veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient and 
hospitalization records from VA Medical Center Salem, as 
identified by the veteran.  The veteran submitted opinions 
and statements from VA doctors regarding the extent of his 
disability, and he has supplied copies of medical records 
from the Virginia Department of Corrections.  Lay statements 
from his girlfriend and a friend have also been received.  
The veteran was provided an opportunity to set forth his 
contentions during hearings before a Veterans Law Judge in 
August 2000 and August 2003; as was noted above, he has 
declined further hearings.  The appellant was afforded 
several VA medical examinations over the course of the 
appeal.  Significantly, neither the appellant nor his 
representative have identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Relevant Evidence

Treatment records from the Virginia Department of 
Corrections, covering the period of March 1996 to June 1998, 
reveal that during 1997, the veteran experienced increasing 
difficulty with PTSD symptoms.  He reported difficulty 
sleeping, with intrusive dreams.  He complained of feeling 
jittery, and reported having altercations with fellow inmates 
in August 1996.  He was at that time participating in group 
therapy for anxiety and doing well.  He reported no homicidal 
or suicidal ideation.  The veteran was not fully compliant 
with medications.  In December 1996, he reported his mood as 
"off and on" and he had some insomnia.  He continued to 
deny suicidal or homicidal ideation, and stated in May 1997 
that his nightmares and flashbacks had decreased with changes 
in medication.  His mood, however, was worse.  A change in 
medication was attempted, but in August 1997 the veteran 
reported that "the dreams have increased dramatically."  
His insomnia was worse as well, and he complained of mood 
swings and depression.  He requested to discontinue all 
medications in September 1997.  At that time the veteran was 
also dropped from group therapy for behavior problems; he did 
not comply with group or facility rules regarding 
correspondence.  In October 1997 the veteran was seen for 
reports of decreased sleep, anxiety, tension, anger, and poor 
concentration.  He denied suicidal or homicidal ideation, but 
did report fluctuation of his temper.  There was no 
impairment of thought processes observed, but the veteran was 
mildly paranoid.  The veteran elected to restart medications.  
By February 1998, his mood had stabilized and he stated it 
was "good."  Sleep was also better.  The veteran was 
considered stable in April 1998.  He was released from prison 
in June 1998.

In March 1997, the veteran's treating psychiatrist from the 
Department of Corrections submitted a statement at the 
veteran's request addressing his current diagnosis and 
resultant impairment.  Dr. TJK stated that he had treated the 
veteran since June 1996; a colleague had treated him since 
early 1994.  PTSD was diagnosed, and was manifested by both 
intermittent acute and chronic symptoms, including recurrent 
nightmares, generalized anxiety, heightened startle response, 
and chronic dysphoria.  The doctor noted that a combination 
of therapy and medication had helped the veteran, but 
treatment had been difficult.  He opined that due to 
nightmares, anxiety, insomnia, and dysphoria, the veteran 
"would have difficulty maintaining employment on a 
consistent and productive basis."  Statements from later in 
March 1997 and January 1998 relate primarily to the 
occurrence of in-service stressors, and hence are not 
relevant to evaluation of PTSD.

Shortly after the veteran's release from prison, the veteran 
was hospitalized at VAMC Salem for six days.  On admission in 
July 1998, the veteran reported that he was depressed and 
anxious over his financial situation.  His residence had 
informed him he must get a job or leave.  He reported a 
history of attempted suicide , major depression, and PTSD.  
He did not care if he woke up in the morning, but denied 
current suicidal or homicidal ideation.  He was sleeping well 
and waking refreshed, but he had a low level of energy and 
motivation.  He denied hallucinations, delusions, or signs of 
mania.  He stated that his major concern was that he would 
not be able to return to work secondary to his PTSD.  During 
the hospital stay, depression and anxiety improved.  He 
reported improved appetite, more energy, and enjoyment in 
participation with group and individual activities.  He 
continued to state he had no suicidal or homicidal thoughts.  
At discharge, the veteran was noted to be stable with 
improvement in his depressive symptomatology.  His discharge 
diagnoses were major depression, history of PTSD, and history 
of suicide attempts.  A Global Assessment of Function (GAF) 
score of 35 is reported on the typed, computerized treatment 
record.  On the veteran's handwritten Physician's Final Note, 
however, a GAF of "_5 to 65" is reported; the first digit 
is unreadable on the multiple copies of the report obtained 
by VA.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (DSM-IV)).  A score of 
31-40 represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  A score of 
41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  A score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

VA treatment records from June to September 1999 reveal 
complaints of depression since April 1999, related to 
financial problems.  The veteran also reported a past 
diagnosis of PTSD.  He stated that he had worked until 
December 1998, when he had to stop manual labor because he 
injured his back.  He had a remote history of suicide 
attempts and alcohol abuse.  In June 1999, personal grooming 
was adequate.  Mood was moderately dysthymic with congruent 
affect.  There was no evidence of hallucinations or 
delusions, and speech was normal.  The veteran described 
nightmares, poor sleep, irritation, and lack of 
concentration.  Testing indicated severe anxiety and 
depression.  Although not formally diagnosed, PTSD was also 
suggested by the testing.  The examiner commented that the 
veteran was isolated and could benefit from socializing.  In 
September 1999, the veteran continued to report nightmares 
and intrusive thoughts, anxiety, hypervigilance, insomnia, 
and social withdrawal.  He stated that his July 1998 
admission had been related to increased suicidal ideation.  
Medication had improved his mood, but left him feeling 
jittery and did not help his insomnia.  After adjustment of 
the medication, he began sleeping well, and reported his 
spirits were much improved.  He denied suicidal thoughts.  
Nightmares continued but had improved slightly.  No psychotic 
features were noted.  During the September 1999 appointment, 
the veteran demonstrated good hygiene and normal psychomotor 
activity and impulse control.  Speech and thought processes 
were normal.  The examiner opined that the depression was 
related to PTSD and an adjustment disorder.

In August 1999, a VA psychiatric examination was conducted in 
connection with a claim for pension.  The veteran was living 
in a mobile home with his girlfriend, and had not worked 
since December 1998.  He reported 10 suicide attempts in the 
past, the last time being in 1985.  He frequently changed 
jobs, feeling insecure about his work, which led to drinking 
and eventually he was fired or resigned.  The veteran stated 
that he was anxious all the time and felt depressed at least 
once a week.  At times he had crying spells.  He denied any 
recent suicidal ideation.  The veteran felt somewhat hopeless 
about the future.  He reported low energy, and related this 
to a lack of sleep; he slept about three hours a night, with 
early and middle insomnia.  He remained interested in playing 
guitar, swimming, and doing woodwork.  He was more irritable 
lately, but was not violent towards others.  He was 
distrustful of other people and preferred to be alone, though 
he did have some friends.  The veteran denied hallucinations 
and delusions.  He did not feel that his medications were 
helping him.  The examiner observed that the veteran's 
personal hygiene and grooming were good, and he was alert and 
oriented.  Behavior was appropriate, and the veteran was 
cooperative on interview.  He was anxious, and appeared tense 
and restless.  No impairment of thought processes or 
communication was noted.  Memory was intact and concentration 
was good.  The examiner diagnosed recurrent major depressive 
disorder, alcohol dependence, and cluster B personality 
traits.

The veteran reported an increase in PTSD symptoms during 
January 2000 VA outpatient treatment, particularly over the 
past two months.  Sleep was worse, and the veteran was more 
irritable and dysphoric.  Nightmares were more frequent.  He 
remained hypervigilant and anxious.  The veteran isolated 
himself socially.  He was not taking his medications 
regularly because he was on an erratic wake/sleep schedule 
while working as a delivery person with his girlfriend.  He 
continued to deny prominent suicidal ideation, and had no 
homicidal ideation. The veteran did appear more disheveled 
than in the past.  Mood was rough, and the veteran was more 
irritable on interview.  Affect was appropriate.  Thought 
processes were normal, and there were no hallucinations or 
delusions.   

The veteran was again examined by a VA psychologist for 
purposes of evaluating his service-connected PTSD in June 
2001.  The veteran reported that he was seen every few months 
at Salem VAMC for PTSD.  He stated that he took medication, 
but they caused drowsiness and contributed to his lack of 
motivation.  They did help him sleep.  He remained 
unemployed.  The veteran had been married twice, both ending 
in divorce; he was jailed for shooting his mother-in-law 
during the second marriage.  He was currently in a 
relationship with a woman for 2.5 years, but they had 
problems.  He stated he was easily irritated and grew angry 
over minor things.  He had no patience and had severe mood 
swings.  He denied any close friends and stated that he 
mainly stayed at home; he worked around the house.  He had 
stopped playing guitar due to a hand injury and no longer 
participated in sports or social events because he did not 
want to be around people.  He was not comfortable with anyone 
and was afraid people would betray him.  He no longer used 
alcohol or drugs, and had not for 15 years.  He reported a 
remote history of violence and suicide attempts, but nothing 
recent.  The examiner indicated that the veteran's 
unemployment was due to physical problems.  He continued to 
be able to perform self care, but demonstrated impairment of 
social relationships and limited recreational activities.  
During the interview, the veteran displayed no evidence of 
impaired thought processes or communications; behavior was 
appropriate and no impaired impulse control was shown.  The 
veteran denied suicidal or homicidal thoughts.  Minimal 
personal hygiene was met, and the veteran was well oriented.  
No memory loss was evident, and there was no evidence of 
obsessional behaviors.  No panic attacks were reported.  The 
veteran stressed that he felt depressed and anxious over his 
occupational and social impairment.  The veteran reported 
sleep of two to three hours a night, with chronic fatigue and 
lack of motivation.  The examiner endorsed the established 
diagnosis of PTSD, noting reports of intrusive thoughts and 
avoidance of reminders of the military.  He had a heightened 
startle reflex.  The examiner also diagnosed major depressive 
disorder, unrelated to PTSD, but stated that it would require 
undue speculation to differentiate between impairment from 
each diagnosis.  A GAF score of 51 was assigned.

October 2001 VA outpatient treatment records reveal an 
exacerbation of PTSD symptoms as a result of the 9/11 
terrorist attacks.  He had daytime anxiety, nightmares, and 
insomnia.  He denied suicidal or homicidal ideation, but his 
mood was dysphoric.  The veteran was reasonably dressed and 
groomed.  Eye contact was good and the veteran demonstrated 
normal psychomotor and impulse control.  Speech was within 
normal limits.  Affect was irritable and dysphoric at times, 
but the veteran did brighten at other times.  Affect was full 
and appropriate.  The doctor stated that he felt PTSD 
symptoms were impairing his occupational capacity.

A September 2002 statement from the veteran's girlfriend, KH, 
indicated that since 1998, she had observed the veteran 
waking from nightmares.  She stated that he was able to sleep 
only two to three hours a night, and if KH had to awaken him, 
she had learned to stand at the foot of the bed and shake his 
foot, as he was likely to lash out when roused unexpectedly.  
She had found him hiding in the house late at night, saying 
that he felt safer that way.  His mood was unpredictable and 
could turn violent; he had broken household items when angry, 
and avoided socializing.  KH had seen the veteran have crying 
spells, which he could not explain.  He has neglected his 
teeth, showers once a week, and shaves twice per month.  KH 
stated that she had made the veteran dress and clean 
appropriately for his appointments, giving a false impression 
of his hygiene.  

In October 2002, WBT, the uncle of  the veteran's girlfriend, 
submitted a statement detailing alleged misrepresentations 
and mischaracterizations of the evidence of record by the VA 
examiner.  WBT also reported that he had observed that the 
veteran shaved only once a month or so, and did not pay 
attention to his appearance.  He did not talk much, and did 
not like to socialize.  The veteran helped WBT on his farm, 
but he had trouble remembering tasks and following 
instructions.  He related that the veteran would leave on an 
errand and would return hours later, without knowing where he 
had been.  The veteran appeared to be distrustful and 
suspicious of others.  WBT opined that the veteran could not 
support himself due to PTSD symptomatology.

In December 2002 VA treatment after a long hiatus, the 
veteran expressed anger and concern over physical ailments.  
He reported an increase in anxiety related to these problems.  
He also stated that PTSD symptoms were worse.  He took his 
medication intermittently, and was running out.  He was 
reasonably dressed and groomed, and although initially angry 
during the interview, he calmed down.  Impulse control and 
psychomotor activity were normal, as was speech.  He 
described his mood as "not too good."  Thought processes 
were normal, and there were no hallucinations or delusions.  
The examiner diagnosed an adjustment disorder related to his 
medical problems, but PTSD remained a significant condition.

April 2003 follow-up treatment notes indicate continued anger 
over his medical conditions, particularly an abdominal 
aneurysm.  He remained irritable and frustrated.  The doctor 
noted no progression of PTSD symptoms or depression.  Affect 
was consistent with an "angry and frustrated" mood, but 
lightened somewhat by the end of the interview.  PTSD 
remained a significant problem, but adjustment disorder 
related to his aneurysm was prominent.

In August 2003, the veteran testified at a personal hearing 
before a Veterans Law Judge; an earlier hearing, held in 
August 2000, dealt with stressor verification and not current 
manifestations of PTSD.  In August 2003, the veteran reported 
that he had difficulty sleeping due to nightmares.  He took 
medication to help him sleep, but this resulted in grogginess 
during the day.  The medications also helped to prevent mood 
swings and angry outbursts.  He reported that he had hit his 
girlfriend and their dog in anger when not on medication, and 
he was easily irritated by trivial things, such a dropping 
flatware.  He generally stayed home and did not socialize.  
He stated that he had trouble working due to PTSD.  He would 
become paranoid and angry with co-workers and supervisors.  
News about the war in Iraq and Afghanistan triggered 
nightmares.

Social security records from February 2003 verify the lack of 
substantial reportable income since 1998.  The veteran had no 
income in 1999 or 2000.

February 2004 VA outpatient treatment records reveal follow-
up treatment for various physical complaints and smoking 
cessation counseling.  The veteran made no complaints related 
to his psychiatric disabilities, and the general PTSD and 
depression screens were negative.  The treating resident 
assigned a GAF score of 75, and referred to a score of 45 
assigned in April 2003.  The Board notes that in November 
2005 correspondence, the resident indicated 75 was a 
typographical error, and he intended to assign a GAF of 45.

In July 2004 and September 2005, Dr. JKM, the veteran's VA 
treating psychiatrist, submitted statements summarizing the 
veteran's PTSD treatment and current symptomatology.  The 
doctor described PTSD as "severe" and noted intrusive 
thoughts and nightmares, anxiety, irritability with a low 
frustration tolerance, difficulty concentrating, memory 
problems, paranoia, and disturbances of mood and motivation.  
The veteran had a rocky relationship with his girlfriend due 
to PTSD.  The doctor also referred to suicidal ideation.  The 
doctor opined that PTSD symptoms would "make it essentially 
impossible for [him] to maintain gainful employment."  He 
would find it difficult to accept feed back from supervisors 
or interact with co-workers, and he would have difficulty 
maintaining focus to get work done.  Corresponding July 2004 
treatment records show that the veteran was noncompliant with 
medication.  He expressed significant difficulty with 
nightmares, insomnia, irritability, and paranoid ideation.  
He reported impaired concentration and poor short term 
memory.  

During a VA psychiatric examination in September 2005, the 
veteran reported a remote history of violence when drinking, 
including assaulting his girlfriend and shooting his mother 
in law.  The veteran went to prison because of the shooting, 
and had not drunk since.  His current relationship was "very 
rocky."  He reported nightmares twice a week, as well as 
trouble sleeping.  He had difficulty getting along with 
people, and reported feeling paranoid and panicky in new 
situations.  He had fits of rage, anger, and avoidance.  He 
did not trust people or banks, and he stashed money around 
the house, despite a bad memory problem.  He reported 
avoidance behavior and hypervigilance.  On interview, the 
veteran was well groomed and made good eye contact.  He was 
calm and anxiety levels were normal.  The veteran 
communicated effectively, and thought processes were 
unimpaired.  No hallucinations were reported, and the veteran 
was not observed to be paranoid.  The veteran described his 
mood as fair, and affect was appropriate.  No suicidal or 
homicidal thoughts were noted.  A GAF score of 60 was 
assigned.  The examiner did not opine on the veteran's 
ability to work, but did note his spotty work record and 
inability to get along with people.  The prognosis for 
improvement was guarded.

The September 2005 examiner was also requested to explain or 
reconcile widely divergent GAF score noted in the record.  In 
April 2003, a GAF score of 45 was noted, while in February 
2004, the assigned GAF score was 75.  In reviewing the claims 
file and VA treatment records, the examiner opined that a 
score of 45 appeared to be too low based on the reported 
symptoms, and 75 reflected too high a level of functioning.  
The doctor opined that the proper scores would have been 55 
in April 2003 and 60 in February 2004. The examiner noted 
that this is not in actuality a wide divergence and is 
typical of scores of patients with a chronic illness such as 
the veteran.

September 2005 VA treatment records indicate a GAF score of 
40 was appropriate, according to Dr. JKM, the treating 
psychiatrist.  The veteran reported intermittent use of 
medications because he felt too sleepy.  He continued to 
report intrusive recollections and nightmares and significant 
dysphoria.  He stated he was persistently depressed, and felt 
he would be better off dead, though he denied specific 
suicidal thoughts or plans.  His energy level and motivation 
were low.  He reported trouble with short term memory, 
concentration, irritability, and anxiety.  He continued to be 
suspicious of people and was guarded.  He still lived with 
his girlfriend, but was emotionally distant.  The veteran 
appeared mildly disheveled.  Speech and thought processes 
were within normal limits.  There were no hallucinations or 
delusions, the veteran was well oriented throughout the 
interview.  He did describe his mood as "not good."  Affect 
was dysphoric with limited range.  

VA treatment records dated in February 2006 show complaints 
of significant insomnia and daytime fatigue.  The veteran did 
not take his medications.  He stated his dysphoria and 
anxiety fluctuated.  The veteran's appearance and deportment 
during the interview were again within normal limits.  Affect 
was dysphoric with restricted range.  "Severe" PTSD 
symptoms were described by the doctor, particularly insomnia.

During a November 2007 VA psychiatric examination, the 
veteran reported having nightmares four to five times a week 
and daily intrusive thoughts related to his in-service 
stressors.  He stated that he had increased anxiety when 
exposed to reminders of his trauma while flying.  He reported 
that he avoided crowds and isolated socially, including from 
family and friends.  He alleged that at times he had 
"blackouts" in which he could not recall what he had been 
doing.  The veteran alleged that he was irritable and 
continued to have trouble falling and staying asleep.  He 
said he had trouble getting along with others, and frequently 
felt angry and violent.  He reported that his concentration 
and memory were impaired and that he had to go back and forth 
to the store three times recently before finally remembering 
the single item he needed.  The veteran reported 
hypervigilance and panic attacks four to five times a week, 
marked by shaking and tingling feelings.  He said he was 
anxious most of the time.  

The examiner described the veteran's social and occupational 
impairment as significant.  The veteran reported that he had 
a girlfriend, but that there was no intimacy and he stated 
that she stayed with him because "she feels sorry for him."  
He had some old friends, but he saw them only randomly around 
town.  He was able to obtain employment, but could not keep 
the job as he reported that he grew angry and frustrated too 
easily and conflicted with supervisors and coworkers.  The 
veteran reported that he sometimes feels he would be better 
off dead, but he denied active suicidal or homicidal 
thoughts.  The examiner assigned a GAF score of 42, stating 
that although there was a serious impairment of social and 
occupational functioning; there was no evidence of psychotic 
symptoms or impaired reality testing justifying a lower GAF 
score.

Analysis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

PTSD is evaluated under Diagnostic Code 9411, which requires 
application of a general rating formula.  In pertinent part, 
this provides that a 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 3.130. 

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Here, the Board finds that the use of staged evaluations is 
appropriate in light of the observed progression of PTSD 
symptoms and resultant increase in social and occupational 
impairment.  Fenderson, supra.

January 28, 1997 to September 16, 2002

Medical evidence over this time period establishes that the 
veteran had anxiety, nightmares, sleep disturbances, and 
depression.  He repeatedly and consistently denied any 
current suicidal ideation.  His grooming was adequate, and 
doctors consistently noted the veteran's ability to 
communicate clearly and his logical and unimpaired thought 
processes.  Depression and anxiety did not interfere with his 
ability to function independently and appropriately, though 
they did restrict him to some extent.  There was also 
evidence of current suspiciousness and paranoia, but the 
veteran stated on several occasions that he did maintain some 
friendships, was in a current relationship, and enjoyed 
leisure pursuits such as playing guitar.  Irritability did 
increase, but the veteran denied violent outbursts and doctor 
noted no impaired impulse control.  Beginning in early 2000, 
the veteran indicated that he was further isolating socially 
and growing more irritable.  He also stated that he was 
working with his girlfriend as a delivery person.  On June 
2001 VA examination, the veteran stressed his isolation and 
lack of motivation.  Objectively, however, the veteran was 
cooperative and behaved appropriately on interview.  Speech 
continued to be normal in content and logic, and there was no 
showing or allegation of psychotic symptoms or impaired 
thought processes.  Similarly, although in October 2001 the 
veteran reported increased PTSD symptoms in reaction to the 
terrorist attacks the prior month, he continued to attend to 
personal hygiene, denied suicidal ideation or violent 
outbursts, and demonstrated appropriate affect and behavior 
on interview.  The veteran consistently alleges that his 
degree of impairment results from insomnia and irritability, 
which result in him being unable to get along with people 
socially or occupationally.  His observed demeanor and 
behavior during examinations and treatment, in contrast, 
describe him as fairly pleasant, cooperative, and showing a 
full and appropriate range of emotion in dealing with others.

Throughout this period, GAF scores are reported twice, once 
upon discharge from VAMC Salem in July 1998, and once on June 
2001 VA examination.  The computerized 1998 records indicate 
a GAF score of 35, which corresponds to a disconnect from 
reality or major impairment in several areas.  As the veteran 
points out, such a score almost requires hospitalization, not 
release from the hospital.  The Board notes, however, that 
this appears to be a typographical error.  The handwritten 
discharge indicates a score between an unknown value and 65; 
the described symptoms, the discharge summary showing 
improvement over the course of the hospitalization, and the 
very fact of discharge indicates a GAF much higher than 35 is 
appropriate.  The GAF score of 51 assigned in June 2001, 
reflecting moderate symptoms and impairment, more 
appropriately reflects the observed behavior and disposition 
of the veteran.  

No greater than a 30 percent evaluation is warranted for this 
period.  The objective medical evidence establishes that he 
was generally capable of functioning satisfactorily, with 
routine behavior, self care, and normal conversation.  He 
repeatedly impressed upon doctors his appropriate behavior, 
logic, and communication skills, and his documented actions 
reveal insight and judgment.  

September 16, 2002 to Present

Beginning in September 2002, however, the objectively 
documented behavior and impairment warrants assignment of a 
higher, 50 percent evaluation for PTSD.  Although the 
credible evidence of record establishes some fluctuation of 
PTSD symptoms and related impairment, the overall disability 
picture presented effective from the date of the statement by 
the veteran's fiancé warrants assignment of the higher 
evaluation.

The September 16, 2002 correspondence from KH, along with the 
October 2002 statement from WTB, establish the first 
factually ascertainable evidence of worsening PTSD 
symptomatology warranting a 50 percent evaluation.  The 
statements describe observation of nightmares and insomnia, 
as well as the veteran's increased social isolation, and 
allegations of lack of appropriate hygiene.  Both statements 
describe incidents in which the veteran would "black out" 
and forget to complete tasks or wander off without 
explanation.  These blackouts are also later described by the 
veteran on VA examinations.

The statements refer to the veteran's extremely poor personal 
hygiene, stating that he washed weekly and shaved rarely.  KH 
stated that she made the veteran clean up for appointments 
and examinations, giving a false impression of his attention 
to hygiene, and she felt he was "penalized" for this.  
Subsequent records, however, continue to show that the 
veteran maintained a minimum level of personal hygiene even 
after becoming aware of this "penalty."  The actual 
observed behavior indicates that the veteran does maintain 
minimal hygiene.  

Similarly, KH and WBT, as well as the veteran during his 
August 2003 testimony, indicate he occasionally is violent, 
hitting KH and their dog over minor matters.  The veteran, 
however, consistently denied such violent outbursts to 
physicians.  The Board cannot fully credit these allegations 
when they are considered against all the evidence of record, 
including the veteran's own statements made in the course of 
seeking medical treatment.

That evidence includes repeated VA examinations and treatment 
reports showing that although the veteran reported increased 
irritability, memory loss, and paranoia, his demeanor during 
interviews was at odds with his subjective reports of 
impairment.  As noted above, he did not indicate violent 
episodes to examiners.  He described his relationship with KH 
as "very rocky" and believed she stayed with him out of 
pity, but he did not indicate he struck her at any point.  
His references to domestic violence focus on the remote past, 
prior to his imprisonment.  

The Board particularly notes that the veteran was examined in 
September 2005 and attended a regular VA treatment 
appointment.  In both instances, the veteran reported 
nightmares, intrusive thoughts, sleep problems, suspicion and 
paranoia, memory problems, and irritability.  Both physicians 
noted that although the veteran was depressed, there was no 
current suicidal ideation.  Both interviews were reported as 
normal, with appropriate behavior, thought processes, and 
demeanor.  The treating physician noted the veteran was 
slightly disheveled, while the VA examiner noted that the 
veteran was well groomed.  The treating doctor assigned a GAF 
of 40, while the examiner assigned a score of 60.  The 
examiner also set his assigned GAF score in the context of 
the entire file, explaining that the described functional 
capacity (as opposed to the subjective reports from the 
veteran) appropriately yielded GAF scores between 55 and 60, 
and scores outside this range appeared suspect given the 
evidence of record.

The treating doctor, Dr. JKM, based his opinion, apparently, 
on the veteran's subjective reports, as the objective 
findings he makes regarding demeanor and behavior show a 
fairly high level of functioning.  Similarly, the Board 
cannot fully credit Dr. JKM's July 2004 and September 2005 
opinions, in which he states that employment would be 
impossible for the veteran.  This opinion is based on the 
subjectively described symptoms and manifestations as 
provided by the veteran, and does not explain or account for 
the good level of function actually observed and commented on 
during treatment. Moreover, Dr. JKM does not account for the 
veteran's December 1998 statements in which he alleged that 
he was unemployable due to his physical problems.

After resolving any benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that the disability picture presented since 
September 16, 2002, more closely approximates the criteria 
for assignment of a 50 percent evaluation.  

Impairment of memory is consistently reported, with 
corroborated, if not documented, examples of wandering 
behavior or forgetfulness in completing tasks.  Mood and 
motivation are impaired, and the veteran does have difficulty 
in establishing and maintaining effective relationships.  
Nevertheless, he is also in a long term relationship with KH, 
and has stated that he is able to obtain employment, if not 
maintain a job for a sustained period.  

Although the veteran is depressed and anxious much of the 
time, he continues to be able to function independently, 
appropriately, and effectively, as shown repeatedly by his 
behavior and comments on interview and his own submissions 
and statements.  Specifically, the Board finds notes that in 
arguments and allegations submitted to VA in August 2003, 
October 2005 and December 2005, the veteran expressed 
disagreement with VA on numerous points.  He expressed his 
contentions in a very articulate, logical and coherent 
fashion and evidenced a good grasp of the salient points and 
applicable regulations.  These statements do not demonstrate 
inappropriate, abnormal, or impaired memory, thought 
processes, or communication skills; in fact, they demonstrate 
that the veteran readily understands the complexities of his 
case and is capable of making clear, concise, and logical 
statements on his behalf.  Moreover, no examiner has noted 
impaired judgment or thinking.  

Finally, there is overwhelming evidence that the veteran is 
well grounded in reality, with an absence of hallucinations, 
delusions, grossly impaired thought processes, or a 
persistent danger of hurting himself or others.  

For these reasons, the Board finds that a disability rating 
in excess of 50 percent is not warranted at any point during 
the appeal period. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is unemployable because 
of his service-connected PTSD,  the record does not include 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The veteran has not required frequent periods of 
hospitalization for his PTSD disability and treatment records 
are void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by PTSD has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 30 percent evaluation 
assigned prior to September 16, 2002 and the 50 percent 
evaluation assigned from September 16, 2002 to present 
adequately reflect the clinically established impairment 
experienced by the veteran and higher ratings are denied on 
an extra-schedular basis.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

An initial evaluation in excess of 30 percent for PTSD prior 
to September 16, 2002 is denied.

An initial evaluation of 50 percent for PTSD, but no higher, 
from September 16, 2002 is granted.  To this extent, the 
appeal is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


